ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_05_EN.txt. 142

SEPARATE OPINION OF JUDGE KOROMA

I have voted in favour of most of the operative part of the Judgment,
principally because I concur with the Court’s finding, in response to the
questions submitted to it in the Special Agreement, that Hungary was not
entitled to suspend and subsequently to abandon in 1989 the works on
the Nagymaros Project and on the part of the Gabéikovo Project on the
Danube river for which it was responsible under the 1977 Treaty, that the
Treaty continues to be in force and consequently governs the relationship
between the Parties.

In making such a finding the Court not only reached the right decision
in my view, but reached a decision which is in accordance with the 1977
Treaty, and is consistent with the jurisprudence of the Court as well as
the general principles of international law. Foremost among these prin-
ciples is that of pacta sunt servanda which forms an integral part of inter-
national law. Any finding to the contrary would have been tantamount to
denying respect for obligations arising from treaties, and would also have
undermined one of the fundamental principles and objectives of the
United Nations Charter calling upon States “to establish conditions
under which justice and respect for the obligations arising from treaties

. can be maintained”, and “to achieve international co-operation in
solving problems of an economic, social . . . character”.

When Czechoslovakia (later Slovakia) and Hungary agreed by means
of the 1977 Treaty to construct the Gabtikovo-Nagymaros barrage sys-
tem of locks on the Bratislava-Budapest sector of the river for the devel-
opment and broad utilization of its water resources, particularly for the
production of energy, and for purposes connected with transport, agri-
culture and other sectors of the national economy, this could be seen as a
practical realization of such objectives, since the Danube has always
played a vital part in the commercial and economic life of its riparian
States, underlined and reinforced by their interdependence.

Prior to the adoption of the Treaty and the commencement of the
Project itself, both Czechoslovakia and Hungary had recognized that
whatever measures were taken to modify the flow of the river, such as
those contemplated by the Project, they would have environmental effects,
some adverse. Experience had shown that activities carried on upstream
tended to produce effects downstream, thus making international co-op-
eration all the more essential. With a view to preventing, avoiding and
mitigating such impacts, extensive studies on the environment were under-
taken by the Parties prior to the conclusion of the Treaty. The Treaty
itself, in its Articles 15, 19 and 20, imposed strict obligations regarding

139
143 GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. KOROMA)

the protection of the environment which were to be met and complied
with by the contracting parties in the construction and operation of the
Project.

When in 1989 Hungary, concerned about the effects of the Project on
its natural environment, suspended and later abandoned works for which
it was responsible under the 1977 Treaty this was tantamount to a viola-
tion not only of the Treaty itself but of the principle of pacta sunt ser-
vanda.

Hungary invoked the principle of necessity as a legal justification for
its termination of the Treaty. It stated, inter alia, that the construction of
the Project would have significantly changed that historic part of the
Danube with which the Project was concerned; that as a result of opera-
tion in peak mode and the resulting changes in water level, the flora and
fauna on the banks of the river would have been damaged and water
quality impaired. It was also Hungary’s contention that the completion
of the Project would have had a number of other adverse effects, in that
the living conditions for the biota of the banks would have been drasti-
cally changed by peak-mode operation, the soil structure ruined and its
yield diminished. It further stated that the construction might have
resulted in the waterlogging of several thousand hectares of soil and that
the groundwater in the area might have become over-salinized. As far as
the drinking water of Budapest was concerned, Hungary contended that
the Project would have necessitated further dredging; this would have
damaged the existing filter layer allowing pollutants to enter nearby
water supplies.

On the other hand, the PHARE Report on the construction of the
reservoir at Cunovo and the effect this would have on the water quality
offered a different view. The Report was commissioned by the European
Communities with the co-operation of, first, the Government of the
Czech and Slovak Federal Republic and, later, the Slovak Republic. It
was described as presenting a reliable integrated modelling system for
analysing the environmental impact of alternative management régimes
in the Danubian lowland area and for predicting changes in water quality
as well as conditions in the river, the reservoir, the soil and agriculture.

As to the effects of the construction of the dam on the ecology of
the area, the Report reached the conclusion that whether the post-dam
scenarios represented an improvement or otherwise would depend on the
ecological objectives in the area, as most fundamental changes in eco-
systems depended on the discharge system and occurred slowly over
many years or decades, and, no matter what effects might have been felt
in the ecosystem thus far, they could not be considered as irreversible.

With regard to water quality, the Report stated that groundwater
quality in many places changed slowly over a number of years. With this
in mind, comprehensive modelling, some of which entailed modelling
impacts for periods of up to 100 years, was undertaken and the conclu-

140
144 GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. KOROMA)

sion reached that no problems were predicted in relation to groundwater
quality.

The Court in its Judgment, quite rightly in my view, acknowledges
Hungary’s genuine concerns about the effect of the Project on its natural
environment. However, after careful consideration of the conflicting evi-
dence, it reached the conclusion that it was not necessary to determine
which of these points of view was scientifically better founded in order to
answer the question put to it in the Special Agreement. Hungary had not
established to the satisfaction of the Court that the construction of the
Project would have led to the consequences it alleged. Further, even
though such damages might occur, they did not appear imminent in
terms of the law, and could otherwise have been prevented or redressed.
The Court, moreover, stated that such uncertainties as might have existed
and had raised environmental concerns in Hungary could otherwise have
been addressed without having to resort to unilateral suspension and ter-
mination of the Treaty. In effect, the evidence was not of such a nature as
to entitle Hungary to unilaterally suspend and later terminate the Treaty
on grounds of ecological necessity. In the Court’s view, to allow that
would not only destabilize the security of treaty relations but would also
severely undermine the principle of pacta sunt servanda.

Thus it is not as if the Court did not take into consideration the
scientific evidence presented by Hungary in particular regarding the effects
on its environment of the Project, but the Court reached the conclusion
that such evidence was not sufficient to allow Hungary unilaterally to
suspend or terminate the Treaty. This finding, in my view, is not only of
significance to Slovakia and Hungary — the Parties to the dispute — but
it also represents a significant statement by the Court rejecting the argu-
ment that obligations assumed under a validly concluded treaty can no
longer be observed because they have proved inconvenient or as a result
of the emergence of a new wave of legal norms, irrespective of their legal
character or quality. Accordingly, not for the first time and in spite of
numerous breaches over the years, the Court has in this case upheld and
reaffirmed the principle that every treaty in force is binding upon the
parties and must be performed in good faith (Article 26 of the Vienna
Convention on the Law of Treaties).

Nor can this finding of the Court be regarded as a mechanical applica-
tion of the principle of pacta sunt servanda or the invocation of the
maxim summun jus summa injuria but it ought rather to be seen as a re-
affirmation of the principle that a validly concluded treaty can be sus-
pended or terminated only with the consent of all the parties concerned.
Moreover, the Parties to this dispute can also draw comfort from the
Court’s finding in upholding the continued validity of the Treaty and
enjoining them to fulfil their obligations under the Treaty so as to achieve
its aims and objectives.

141
145 GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. KOROMA)

I also concur with the Court’s findings that Czechoslovakia was
entitled to proceed, in November 1991, to Variant C in so far as it then
confined itself to undertaking works which did not predetermine its final
decision. On the other hand, I cannot concur with the Court’s finding
that Czechoslovakia was not entitled to put Variant C into operation
from October 1992. The Court reached this latter conclusion after hold-
ing that Hungary’s suspension and abandonment of the works for which
it was responsible under the 1977 Treaty was unlawful, and after acknow-
ledging the serious problems with which Czechoslovakia was confronted
as a result of Hungary’s decision to abandon the greater part of the con-
struction of the System of Locks for which it was responsible under the
Treaty. The Court likewise recognized that huge investments had been
made, that the construction at Gabéëikovo was all but finished, the bypass
canal completed, and that Hungary itself, in 1991, had duly fulfilled its
obligations under the Treaty in this respect by completing work on the
tailrace canal. The Court also recognized that not using the system would
not only have led to considerable financial losses of some $2.5 billion but
would have resulted in serious consequences for the natural environment.

It is against this background that the Court also reaffirmed the prin-
ciple of international law that, subject to the appropriate limitations, a
State party to a treaty, when confronted with a refusal by the other party
to perform its part of an agreed project, is free to act on its own territory
and within its own jurisdiction so as to realize the original object and
purpose of the treaty, thereby limiting for itself the damage sustained
and, ultimately, the compensatory damages to be paid by the other party.

As the Judgment recalled, Article 1 of the 1977 Treaty stipulated that
the Gabüikovo-Nagymaros Project was to comprise a “joint investment”
and to constitute a “single and operational system of locks”, consisting of
two sections, Gabëikovo and Nagymaros. According to Article 5, para-
graph 5, of the Treaty, each of the contracting parties had specific
responsibilities regarding the construction and operation of the System of
Locks. Czechoslovakia was to be responsible for, inter alia:

“(1) the Dunakiliti-Hruëov head-water installations on the left
bank, in Czechoslovak territory;

(2) the head-water canal of the by-pass canal, in Czechoslovak
territory;

(3) the Gabéikovo series of locks, in Czechoslovak territory;

(4) the flood-control works of the Nagymaros head-water instal-
lations, in Czechoslovak territory, with the exception of the
lower Ipel district;

(5) restoration of vegetation in Czechoslovak territory.”

142
146 GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. KOROMA)

Hungary was to be responsible for, inter alia:

“(1) the Dunakiliti-HruSov head-water installations on the right
bank, in Czechoslovak territory, including the connecting weir
and the diversionary weir;

(2) the Dunakiliti-Hruëov head-water installations on the right
bank, in Hungarian territory;

(3) the Dunakiliti dam, in Hungarian territory;

(4) the tail-water canal of the by-pass canal, in Czechoslovak ter-
ritory;

(5) deepening of the bed of the Danube below Palkovitovo, in
Hungarian and Czechoslovak territory;

(6) improvement of the old bed of the Danube, in Hungarian and
Czechoslovak territory;

(7) operational equipment of the Gabtikovo system of locks (trans-
port equipment, maintenance machinery), in Czechoslovak ter-
ritory ;

(8) the flood-control works of the Nagymaros head-water instal-
lations in the lower Ipel district, in Czechoslovak territory;

(9) the flood-control works of the Nagymaros head-water instal-
lations, in Hungarian territory;

(10) the Nagymaros series of locks, in Hungarian territory;

(11) deepening of the tail-water bed below the Nagymaros system
of locks, in Hungarian territory;

(12) operational equipment of the Nagymaros system of locks
(transport equipment, maintenance machinery), in Hungarian
territory;

(13) restoration of vegetation in Hungarian territory.”

In accordance with the Treaty and the concept of joint investment,
some of those structures, such as the Dunakiliti weir, the bypass canal,
the Gabtikovo dam and the Nagymaros dam were to become joint prop-
erty, irrespective of the territory on which they were located.

As noted in the Judgment, by the spring of 1989 the work on Gab-
tikovo was well advanced: the Dunakiliti dam was 90 per cent complete,
the Gabëikovo dam was 85 per cent complete, the bypass canal was
between 60 per cent complete (downstream of Gabëikovo) and 95 per
cent complete (upstream of Gabëikovo}, and the dykes of the Dunakiliti-
HruSov reservoir were between 70 and 98 per cent complete. This was not
the case in the Nagymaros sector where, although the dykes had been
built, the only structure relating to the dam itself was the coffer-dam
which was to facilitate its construction.

When Hungary, on 13 May 1989, decided to suspend works on the
Nagymaros part of the Project because of alleged ecological hazards and
later extended this to the Gab¢ikovo section, thereby preventing the
scheduled damming of the Danube in 1989, this had a considerable,

143
147 GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. KOROMA)

negative impact on the Project — which was envisaged as an integrated
project and depended on the actual construction of the planned installa-
tions at Nagymaros and Gabëikovo. Hungary’s contribution was there-
fore considered indispensable, as some of the key structures were under
its control and situated on its territory.

Following prolonged and fruitless negotiations with Hungary regard-
ing the performance of their obligations under the Treaty, Czechoslo-
vakia proceeded, in November 1991, to what came to be known as the
“provisional solution”, or Variant C. This was put into operation
from October 1992 with the damming up of the Danube at river kilo-
metre 1851.7 on Czechoslovak territory with resulting consequences on
water and the navigation channel. It entailed the diversion of the Danube
some 10 kilometres upstream of Dunakiliti on Czechoslovak territory. In
its final stage it included the construction at Cunovo of an overflow dam
and a levee linking that dam to the south bank of the bypass canal. The
corresponding reservoir was designed to have a smaller surface area and
provided approximately 30 per cent less than the storage initially contem-
plated. Provision was made for ancillary works, namely: an intake struc-
ture to supply the Mosoni Danube; a weir to enable, inter alia, flood
water to be directed along the old bed of the Danube; an auxiliary ship-
lock; and two hydroelectric plants (one capable of an annual production
of 4 GWh on the Mosoni Danube, and the other with a production of
174 GWh on the old course of the Danube). The supply of the water to
the side-arms of the Danube on the Czechoslovak bank was to be secured
by means of two intake structures on the bypass canal at Dobrohoët and
Gabtikovo. Not all problems were solved: a solution was to be found for
the Hungarian bank, and the question of lowering the bed of the Danube
at the confluence of the bypass canal and the old bed of the river
remained.

In justification of the action, Slovakia contended that this solution was
as close to the original project as possible and that Czechoslovakia’s deci-
sion to proceed with it was justified by Hungary’s decision to suspend
and subsequently abandon the construction works at Dunakiliti, which
had made it impossible for Czechoslovakia to attain the object and pur-
pose contemplated by the 1977 Treaty. Slovakia further explained that
Variant C represented the only possibility remaining to it of fulfilling the
purposes of the 1977 Treaty, including the continuing obligation to
implement the Treaty in good faith. It further submitted that Variant C
for the greater part was no more than what had already been agreed to
by Hungary, and that only those modifications were made which had
become necessary by virtue of Hungary’s decision not to implement its
obligations under the Treaty.

In spite of what appeared to me not only a cogent and reasonable
explanation for its action but also an eminently legal justification for

144
148 GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. KOROMA)

Variant C, the Court found that, though there was a strong factual simi-
larity between Variant C and the original Project in its upstream compo-
nent (the Gabéikovo System of Locks), the difference from a legal point
of view was striking. It observed that the basic characteristics of the 1977
Treaty provided for a “joint investment”, “joint ownership” of the most
important construction of the Gab¢ikovo-Nagymaros Project and for the
operation of this “joint property” as a “co-ordinated single unit”. The
Court reasoned that all this could not be carried out by unilateral action
such as that involving Variant C and that, despite its physical similarity
with the original Project, it differed sharply in its legal characteristics.
The Court also found that, in operating Variant C, Slovakia essentially
appropriated for its own use and benefit between 80 and 90 per cent of
the waters of the Danube before returning them to the main bed of the
river downstream of Gabéëikovo. This act, in the Court’s view, deprived
Hungary of its right to an equitable share of the natural resources of the
river, this being not only a shared international watercourse but an inter-
national boundary river.

In the light of these findings, the Court concluded that Czechoslovakia,
by putting into operation Variant C, did not apply the Treaty, but, on the
contrary, violated certain of its express provisions and in so doing com-
mitted an internationally wrongful act. In its reasoning, the Court stated
that it had placed emphasis on the “putting into operation” of Variant C,
the unlawfulness residing in the damming of the Danube.

This finding by the Court calls for comment. In the first place, it is to
be recalled that the Court found that Hungary’s suspension and uni-
lateral termination of the Treaty was unlawful. Secondly, the Court held
that a State party confronted, as Czechoslovakia was, with a refusal by
the other party to perform its part of an agreed project is entitled to act
on its own territory and within its own jurisdiction so as to realize the
object and purpose of the treaty. This notwithstanding, the Court took
exception to the fact that Variant C did not meet the requirements of
Articles 1, 8, 9 and 10 of the 1977 Treaty regarding a “single and opera-
tional system of locks”, “joint ownership” and “use and benefits of the
system of locks in equal measure”. In its view, “by definition all this
could not be carried out by unilateral measure”. This stricture of Variant
C is not, in my respectful opinion, warranted. The unilateral suspension
and termination of the Treaty and the works for which Hungary was
responsible under it had amounted not only to a repudiation of the
Treaty; it frustrated the realization of the Project as a single and opera-
tional system of works, jointly owned and used for the benefit of the con-
tracting parties in equal measure. As a result of Hungary’s acts, the
objective of the original Project could only have been achieved by Slo-
vakia alone operating it; according to the material before the Court,
Variant C constituted the minimum modification of the original Project
necessary to enable the aim and objective of the original Project to be

145
149 GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. KOROMA)

realized. It should be recalled that but for the suspension and abandon-
ment of the works, there would have been no Variant C, and without
Variant C, the objective of the act of Hungary which the Court has quali-
fied as unlawful would have been realized thus defeating the object and
purpose of the Treaty. In my view Variant C was therefore a genuine
application of the Treaty and it was indispensable for the realization of
its object and purpose. If it had not proceeded to its construction,
according to the material before the Court, Czechoslovakia would have
been stranded with a largely finished but inoperative system, which had
been very expensive both in terms of cost of construction and in terms of
acquiring the necessary land. The environmental benefits in terms of
flood control, which was a primary object and purpose of the Treaty,
would not have been attained. Additionally, the unfinished state of the
constructions would have exposed them to further deterioration through
continued inoperation. |

Variant C was also held to be unlawful by the Court because, in its
opinion, Czechoslovakia, by diverting the waters of the Danube to oper-
ate Variant C, unilaterally assumed control of a shared resource and
thereby deprived Hungary of its right to an equitable share of the natural
resources of the river — with the continuing effects of the diversion of
these waters upon the ecology of the riparian area of the Szigetkéz —
and failed to respect the degree of proportionality required by interna-
tional law.

The implication of the Court’s finding that the principle of equitable
utilization was violated by the diversion of the river is not free from
deubt. That principle, which is now set out in the Convention on the
Non-Navigational Uses of International Watercourses, is not new.

While it is acknowledged that the waters of rivers must not be used in
such a way as to cause injury to other States and in the absence of any
settled rules an equitable solution must be sought (case of the Diversion
of Water from the Meuse, Judgment, 1937, P.C.I.J., Series A/B, No. 70),
this rule applies where a treaty is absent. In the case under consideration
Article 14, paragraph 2, of the 1977 Treaty provides that the contracting
parties may, without giving prior notice, both withdraw from the Hun-
garian-Czechoslovak section of the Danube, and subsequently make use
of the quantities of water specified in the water balance of the approved
Joint Contractual Plan. Thus, the withdrawal of excess quantities of
water from the Hungarian-Czechoslovak section of the Danube to oper-
ate the Gabéikovo section of the system was contemplated with compen-
sation to the other party in the form of an increased share of electric
power. In other words, Hungary had agreed within the context of the
Project to the diversion of the Danube (and, in the Joint Contractual
Plan, to a provisional measure of withdrawal of water from the Danube).
Accordingly, it would appear that the normal entitlement of the Parties

146
150 GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. KOROMA)

to an equitable and reasonable share of the water of the Danube under
general international law was duly modified by the 1977 Treaty which
considered the Project as a lex specialis. Slovakia was thus entitled to
divert enough water to operate Variant C, and more especially so if, with-
out such diversion, Variant C could not have been put into productive
use. It is difficult to appreciate the Court’s finding that this action was
unlawful in the absence of an explanation as to how Variant C should
have been put into operation. On the contrary, the Court would appear
to be saying by implication that, if Variant C had been operated on the
basis of a 50-50 sharing of the waters of the Danube, it would have been
lawful. However, the Court has not established that a 50-50 ratio of use
would have been sufficient to operate Variant C optimally. Nor could the
Court say that the obligations of the Parties under the Treaty had been
infringed or that the achievement of the objectives of the Treaty had been
defeated by the diversion. In the case concerning the Diversion of Water
from the Meuse, the Court found that, in the absence of a provision
requiring the consent of Belgium, “the Netherlands are entitled . . . to
dispose of the waters of the Meuse at Maestricht” provided that the treaty
obligations incumbent on it were not ignored (Judgment, 1937, P.C.LJ.,
Series A/B, No. 70, p. 30). Applying this test in the circumstances which
arose, Variant C can be said to have been permitted by the 1977 Treaty
as a reasonable method of implementing it. Consequently Variant C did
not violate the rights of Hungary and was consonant with the objectives
of the Treaty régime.

Moreover the principle of equitable and reasonable utilization has to
be applied with all the relevant factors and circumstances pertaining to
the international watercourse in question as well as to the needs and uses
of the watercourse States concerned. Whether the use of the waters of a
watercourse by a watercourse State is reasonable or equitable and there-
fore lawful must be determined in the light of all the circumstances. To
the extent that the 1977 Treaty was designed to provide for the operation
of the Project, Variant C is to be regarded as a genuine attempt to
achieve that objective.

One consequence of this finding by the Court is its prescription that
unless the Parties otherwise agree, Hungary shall compensate Slovakia
for the damage sustained by Czechoslovakia and by Slovakia on account
of the wrongful suspension and abandonment by Hungary of the works
for which it was responsible; and Slovakia shall compensate Hungary for
the damage it has sustained on account of the putting into operation of
the “provisional solution” by Czechoslovakia and its maintenance in
service by Slovakia.

While this finding would appear to aim at encouraging the Parties to
negotiate an agreement so as realize the aims and objectives of the
Treaty, albeit in a modified form, it appears to suggest that the Court
considered the wrongful conduct of the Parties to be equivalent. This
somehow emasculates the fact that the operation of Variant C would not

147
151 GABC{KOVO-NAGYMAROS PROJECT (SEP. OP. KOROMA)

have been necessary if the works had not been suspended and terminated
in the first place. It was this original breach which triggered the whole
chain of events. At least a distinction should have been drawn between
the consequences of the “wrongful conduct” of each Party, hence my
unwillingness to concur with the finding. While Article 38, paragraph 2,
of its Statute allows the Court to decide a case ex aequo et bono, this
can only be done with the agreement of the parties to a dispute.

The Judgment also alluded to “the continuing effects of the diversion
of these waters on the ecology of the riparian area of the Szigetk6z”. It is
not clear whether by this the Court had reached the conclusion that sig-
nificant harm had been caused to the ecology of the area by the operation
of Variant C.

In the light of the foregoing considerations, I take the view that the
operation of Variant C should have been considered as a genuine attempt
by an injured party to secure the achievement of the agreed objectives of
the 1977 Treaty, in ways not only consistent with that Treaty but with
international law and equity.

In his separate opinion in the case concerning the Diversion of Water
from the Meuse, Judge Hudson stated that

“[W]hat are widely known as principles of equity have long been
considered to constitute a part of international law, and as such they
have often been applied by international tribunals, . . .” (Judgment,
1937, P.CLJ., Series A/B, No. 70, p. 76).

He went on to point out that

“It would seem to be an important principle of equity that where
two parties have assumed an identical or a reciprocal obligation, one
party which is engaged in a continuing non-performance of that
obligation should not be permitted to take advantage of a similar
non-performance of that obligation by the other party. The principle
finds expression in the so-called maxims of equity which exercised
great influence in the creative period of the development of the
Anglo-American law. Some of these maxims are . . .; ‘He who seeks
equity must do equity.’ It is in line with such maxims that ‘a court of
equity refuses relief to a plaintiff whose conduct in regard to the
subject-matter of the litigation has been improper’ (13 Halsbury's
Laws of England (2nd ed., 1934), p. 87). A very similar principle was
received into Roman Law. The obligations of a vendor and a vendee
being concurrent, ‘neither could compel the other to perform unless
he had done, or tendered, his own part’ (Buckland, Text Book of
Roman Law (2nd ed., 1932), p. 493).” (Zhid., p. 77.)

Judge Hudson took the view that:

“The general principle is one of which an international tribunal
should make a very sparing application. It is certainly not to be

148
152 GABCIKOVO-NAGYMAROS PROJECT (SEP. OP. KOROMA)

thought that a complete fulfilment of all its obligations under a
treaty must be proved as a condition precedent to a State’s appear-
ing before an international tribunal to seek an interpretation of that
treaty. Yet, in a proper case, and with scrupulous regard for the limi-
tations which are necessary, a tribunal bound by international law
ought not to shrink from applying a principle of such obvious fair-
ness.” (P.C.LJ., Series A/B, No. 70, p. 77.)

Judge Hudson continued,

“Yet, in a particular case in which it is asked to enforce the obliga-
tion to make reparation, a court of international law cannot ignore
special circumstances which may call for the consideration of equi-
table principles.” (/bid., p. 78.)

It is my view that this case, because of the circumstances surrounding it,
is one which calls for the application of the principles of equity.

The importance of the River Danube for both Hungary and Slovakia
cannot be overstated. Both countries, by means of the 1977 Treaty, had
agreed to co-operate in the exploitation of its resources for their mutual
benefit. That Treaty, in spite of the period in which it was concluded,
would seem to have incorporated most of the environmental imperatives
of today, including the precautionary principle, the principle of equitable
and reasonable utilization and the no-harm rule. None of these principles
was proved to have been violated to an extent sufficient to have war-
ranted the unilateral termination of the Treaty. The Court has gone a
long way, rightly in my view, in upholding the principle of the sanctity of
treaties. Justice would have been enhanced had the Court taken account
of special circumstances as mentioned above.

(Signed) Abdul G. Koroma.

149
